Mr. Justice Wolf
delivered the opinion of the court.
This is an appeal from the District Court of San Juan, in a case of seduction. The information sets out that on the 11th of September, 1906, in the ward of Hato Rey, municipality of Río Piedras, which forms a part of the judicial district of San Juan, the defendant had, under a promise of marriage, seduced the unmarried woman, Ana Rodriguez, theretofore of chaste character, with whom he had carnal intercourse.' The accused was tried before a jury, who found the defendant guilty, and he was sentenced by the court to the punishment of one year in the penitentiary at hard labor. When the court was about to render sentence, the attorney for the appellant appeared before the district court, making a motion for a new trial, becaus-e of. some of the instructions of the judge to the jury, which gave a verdict of guilty in a manner contrary to law and the evidence. The court dismissed the motion.
It appears that at the trial, and after the court had finished giving his instructions, in response to the written prayers, counsel for the defendant asked that there should be a further explanation of certain parts of them, with which request the judge complied. We have gone over these instructions, and we fail to see that the judge failed to cover any point to which a defendant under the circumstances of this case was properly entitled.
The appellant did not appear in the oral argument, and no brief is filed in this court. There was no bill of exceptions in the case, and we find no error in the record, and the judgment must be affirmed.

Affirmed.

Chief Justice Quinones and Justices Hernández, Figueras and MacLeary concurred.